Exhibit 10.2

 

Amendment No. 1 To Share Exchange Agreement

Dated December 28, 2018

 

This Amendment No. 1 to Share Exchange Agreement (this “Amendment”) is entered
into as of the date first set forth above, by and between among (i) SMAAASH
ENTERTAINMENT INC., a Delaware corporation (“Purchaser”), (ii) SIMPLICITY
ESPORTS, LLC, a Florida limited liability company (the “Company”), (iii) each of
the equity holders of the Company as named on Exhibit B to the Original
Agreement, as defined below, (the “Company Owners”), and (iv) Jed Kaplan in the
capacity as the representative for the Company Owners in accordance with the
terms and conditions of this Agreement (the “Owners’ Representative”).

 

WHEREAS, Purchaser, the Company, the Company Owners and Owners’ Representative
are parties to that certain Share Exchange Agreement, dated as of December 21,
2018 (the “Original Agreement”) and now wish to amend the Original Agreement as
set forth herein; and

 

WHEREAS, Pursuant to Section 10.15 of the Original Agreement, the Owners’
Representative may bind the Company Owners to an amendment of the Original
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.Amendment. Pursuant to Section 10.6 of the Original Agreement, the words “one
(1) year” in Section 6.8(a) of the Original Agreement are hereby amended to read
“six (6) month”.

 

2.Miscellaneous.

 

(a)Defined terms used herein without definition shall have the meaning given to
them in the Original Agreement.

 

(b)This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without application of the conflicts of laws provisions thereof.

 

(c)This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Original Agreement.
Except as specifically modified hereby, all of the provisions of the Original
Agreement, which are not in conflict with the terms of this Amendment, shall
remain in full force and effect.

 

(d)This Amendment may be executed in any number of counterparts and by the
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. A signed copy of this Amendment delivered by facsimile, e-mail
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

 

[Signatures appear on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers hereunto duly authorized on the date
first above written.

 

 



  SMAAASH ENTERTAINMENT INC.         By: /s/ F. Jacob Cherian       Name: F.
Jacob Cherian     Title: Chief Executive Officer

 

  The Company:       SIMPLICITY ESPORTS, LLC         By: /s/ Jed Kaplan    
Name: Jed Kaplan   Title: Manager         Owners’ Representative:       /s/ Jed
Kaplan     Name: Jed Kaplan

 

2